DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on September 6, 2022, October 3, 2022 and October 26, 2022 have been entered.

Applicants' arguments, filed September 6, 2022, October 3, 2022 and October 6, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed October 26, 2022 is insufficient to overcome the rejection of claims 1 – 3, 5 – 8, 11, 12, 14 and 15 based upon either Mateo et al. in view of Bechtold et al. and Liu et al. OR Chen et al. in view of Bechtold et al. and Liu et al. as set forth in the last Office action because: the declaration does not establish a nexus between the claimed formulations and the examples set forth in the declaration and establish why the results are in fact unexpected.
Applicants bear the burden of explaining the proffered data and establishing that the results are both unexpected and significant (see MPEP 716.02 generally and 716.02(b) more specifically). Various formulations are set forth in the declaration but it is not clear how these ingredients in each of these formulations map to the claim language used to define the required ingredients of the release rate adjusting matrix polymer, the first other additive, matrix polymer for solubilization (for some embodiments) and the second other additive (in some embodiments). There is overlap between the materials that can be release rate adjusting matrix polymer and the matrix polymer for solubilization (see Markush group of matrix polymer for solubilization and release rate adjusting matrix polymer in claim 1). The claims define the amount of the various ingredients in parts by weight and depending on which materials fall under which claim genus (e.g., matrix polymer for solubilization versus release rate adjusting matrix polymer) the parts by weight will vary of the other ingredients will also vary. No attempt was made to provide this correspondence to the actual claim limitations. There was also no explanation as to how the ingredients used in these formulations are a representative number of species within the claimed genera (salt, co-grinding mixtures, nanocrystals and solid dispersions). Of all the possible release rate adjusting matrix polymers and matrix polymer for solubilizations which even in light of the Markush groups are quite broad, only a few different celluloses, polyvidone or polyoxyethylene were used in the data of the declaration. 
In order to determine if the results are in fact unexpected, what the expected results are must be established. The two comparative formulations in the pharmacokinetic result table shown on page 10 of the declaration filed October 26, 2022 are both immediate release formulations. These reference/comparative formulations meet the claim limitations for Cmax,ss and Cmin,ss but not the ratio of these two quantities falls outside the claimed range. The use of controlled release preparations in general leads to better control over plasma levels of drugs (e.g., Kaushal et al., Am J Drug Deliv, 2003, abstract and section 2.1, beginning on p 105, col 2). Zerrouk et al. also discloses that the bioavailability profile of a solid dispersion of carbamazepine was more constant and stable compared to a physical mixture of the same ingredients (p 61, col 1). This more constant and stable bioavailability profile may have clinical significance since reduced serum fluctuations lead to fewer dose-related side effects (p 61, col 1). However, based on the expected difference in behavior between an immediate release formulation and a non-immediate release formulation, it would appear that decreased fluctuations in the serum levels of the active ingredients would be reasonably expected by one of skill in the art when comparing immediate and non-immediate release drug formulations. Therefore, Applicants have not met their burden of explaining the proffered data and based on Kaushal et al. and Zerrouk et al., it would appear that the differences observed may in fact be expected. Therefore, the evidence in the declaration is insufficient to overcome the rejections of record.

The arguments filed by Applicants on October 3, 2022 contains a section relating to comments made by the Examiner in the March 7, 2022 Office Action regarding the Declaration filed November 16, 2021. 
The Examiner appreciates the additional explanation that a 50 mg specification table contains 50 mg of the active agent olaparib. The arguments further states that controlled release formulations release drug slower than immediate release formulations but it is uncertain “whether the controlled release formulation would has [sic] a release behavior which is suitable for clinic [sic] application.” As olaparib is a BCS IV drug, the present application successfully provides a sustained and controlled release composition with suitable PK parameters/dissolution profile and thus demonstrates unexpected results. 
These arguments are unpersuasive for the reasons discussed previously and herein as the lack of a reasonabe expectation of success has not been established. Suitable for clinical application is not a claim requirement and the claims are drawn pharmaceutical composition with various functional language but no particular therapeutic effects or suitability for use in a clinical environment. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112 - Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5 – 8, 11, 12, 14 and 15 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is MAINTAINED for the reasons of record set forth herein.
The instant claims are drawn to an olaparib containing composition whose ingredients are mainly defined by function, with particular pharmacokinetic parameters and release profiles under certain assay conditions required. Beyond olaparib, only broad classes of ingredients (e.g., a release rate adjusting polymer or additives) are required by the claims.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. A functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that that the applicant has invented species sufficient to support a claim to a functionally-defined genus. Please see MPEP 2163 and subsequent sections for more information. 
Here the specification fails to sufficiently identify how the desired result of Cmin,ss, Cmax,ss, steady-state plasma concentration peak to valley ratio and dissolution are achieved with a representative number of species within the claimed genus of sustained and controlled release pharmaceutical compositions. A description which renders the claim invention obvious does not satisfy the written description requirement (p 1172, Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines). The specification prepares a double layered osmotic pump controlled release tablet or matrix type tablets. Figures 13 – 15 of the instant application shows the blood plasma levels of olaparib in an animal model but these would not appear to be steady state values as required by the instant claims as only a single dose form was given and the serum concentration measured over time and therefore it cannot be determined if the specific formulations in the specification do in fact meet the functional limitations of the instant claims. The claims also require the use of “an improved dissolution form” that will also alter the pharmacokinetics of the dosage form, as dissolution of the drug will impact the bioavailability of the drug, which in turn will alter the plasma concentration of the drug over time. While general guidelines are known in the field, such as the use of the claimed “release rate adjusting matrix polymer” that can provide for either faster or slower release of a particular drug, the specification provides inadequate guidance as to the different types of oral sustained and controlled release pharmaceutical compositions encompassed by the claims and how such forms would be prepared (e.g., form, ingredient and amounts of the various ingredients) that result in dosage forms exhibiting the functional limitations including pharmacokinetic parameters such as Cmin,ss and Cmax,ss. Even if the data showed that the dosage forms prepared in the specification do in fact fall within the scope of the claims, such species would not form a representative number of species within a genus that is also required to meet the written description requirement due to the limited formulations and types of dosage forms compared to the much broader scope of the claims. While data for additional formulations has been provided in the declaration of October 26, 2022, the written description rejection requires possession at the time the application was filed.
The dependent claims fall therewith as they do not require sufficient structure such that the written description requirement is fully satisfied.

Examiner note: the arguments addressed immediately below were provided in the section responding to the written description rejection and will be addressed herein due to arrangement of arguments set forth by Applicants. However, they do not address issues of how the disclosed formulations constitute a representative number of salt, co-grinding mixtures, nanocrystal and solid dispersion formulations that provide the requisite dissolution and pharmacokinetic parameters that is the basis for this written description requirement. These arguments focus on the reasonable expectation of success or lack thereof, which is more germane to the obviousness rejections below. 
Applicants traverse this rejection by providing a complete citation of the Gaganjot 2018 reference (which appears to be a book chapter approximately 50 pages in length and no copy of this chapter was provided). A paragraph from a section entitles “Aqueous Solubility” under the section heading aqueous solubility, indicating that class III and IV drugs are poor candidates for translation into a controlled release formulation. This sentence and Rohan 2017 establish that it was common sense that a BCS IV drug was not suitable for oral sustained and controlled release formulations. One additional paragraph from Gaganjot is shown in the remarks stating that drugs with variable absorption rates are poor candidates for controlled release systems is provides, along with the statement that the 32% coefficient of variance from a commerically available formulation of olaparib is “very high”.
These arguments are unpersuasive. The reproduced paragraph states that based on the physicochemical property of aqueous solubility, a class IV drug is a poor candidate but there are many other physicochemical properties that were likely also discussed in the complete chapter but what those might be and any statements as to class IV drugs in particular and such dosage forms cannot be evaluated without the entirety of the chapter. A poor candidate on this single aspect of the physicochemical properties does not establish that there was not a reasonable expectation of success. Other possible considerations that might be discussed elsewhere in the cited chapter or a strong need to alter dosing can provide the necessary motivation for less than ideal therapeutic substances. Even if it was established what was common sense in the art, that is not the rationale relied upon in the obviousness rejections below. No evidence is provided in support of the assertion that a 32% coefficient of variance is considered very high by those of ordinary skill in the art. Arguments without factual support are mere allegations and are not found persuasive. It is also noted, that if there was no expectation of success that any sustained or controlled release formulation of olaparib could be made, that would likely increase the number of examples required to meet the written description requirement of the instant claims that not only require preparation of a formulation that provides a generic sustained and controlled release formulation, but one that exhibits a number of release and pharmacokinetic parameters.
Applicants also note that there are many issued US patents with claims to a controlled release formulation with claim limitations relating to PK parameters together with components which were not rejected for completely lacking written description but were allowed. Various exemplary claims are reproduced.
These arguments are unpersuasive. Each case is evaluated on its own merits and determination of meeting the written description requirement depends on case specific considerations such as the number of examples present, the breadth of the claims and the state of the art in the field as of the filing of the case as that which is well known in the art need not be described in detail (MPEP 2163 (II)(A)(2)). A complete lack of written description has not been alleged in this case as a small number of formulations were prepared and the release and PK data provided. However, those that are disclosed are not a representative number of species within the genus. While Applicants may have a wish or a plan of the desired dissolution and PK parameters desired for the claimed controlled and sustained release formulation using ingredients that are generally known in the art as capable of being used to prepare sustained and controlled release (SR/CR) formulations and prepared a limited number of compositions that had such properties, possession of a representative number of formulations precisely defined compositions that had the claimed dissolution and PK parameters.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3, 5 – 8, 11, 12, 14 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Mateo et al. (Targ Onco, published online May 12, 2016) in view of Bechtold et al. (US 8,475,842) and Liu et al. (Int J Pharm, 2014). This rejection is MAINTAINED for the reasons of record set forth herein.
Mateo et al. discloses olaparib is a poorly soluble drug with 16 capsules per day required to deliver the approved 400 mg, twice-daily dose so a tablet formulation was developed to reduce pill burden (abstract) when treating patients with cancer to shrink tumors harboring BRCA1/2 mutations (p 402, col 1, ¶ 1). The capsule formulation was approved in both the EU and US in December 2014 (p 402, col 2, ¶ 1). The pharmacokinetics, efficacy and tolerability of the approved olaparib CAP formulation and melt-extrusion tablet (TAB) formulated with improved bioavailability was compared (p 402, col 2, ¶¶ 1 – 2). Section 3.2 summarizes the bioavailability assessment with parameters also being reported in table 2, which reports the steady state parameters on day 29 after multiple dosing with TAB or CAP. The approved CAP formulations showed a Cmax,ss of 5.70 or 6.36 µg/mL and a Cmin,ss of 1.86 or 1.04 µg/mL while the 200, 300 or 400 mg TAB formulations had Cmax,ss 6.88, 9.37 and 6.36 µg/mL respectively and Cmin,ss of 1.00, 1.84 and 1.04 µg/mL respectively (table 2). Similar efficacy based on the percentage change in tumor size after 8 and 16 weeks was seen for the 400 mg BD CAP, 300 mg BD TAB and 400 mg BD TAB formulations (p 412, col 2, ¶ 2). While antitumor activity was not a primary objective with limited number of patients in each subgroup, the overall response rate was about 30%, confirming the anticancer activity of olaparib in patients with a gBRCAm (p 414, col 1, ¶ 1).
The presence of olaparib in an improved dissolution form with a release rate adjusting matrix polymer is not disclosed. 
Bechtold et al. discloses formulations of compound 1 (4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2H-phthalazin-1-one; olaparib) in a solid dispersion of a matrix polymer that exhibits low hygroscopicity and high softening temperature, with copovidone being particularly suitable (col 1, ln 16 – 57). Those matrix polymers read on the matrix polymer for solubilization of the instant claims. Pharmaceutically acceptable salts or solvates of the compound can also be used (col 4, ln 41 – 44). Compound 1 is at the limits of poorly soluble in terms of drug formulation, with moderate permeability and is tentatively a class 4 drug within the biopharmaceutical classification system (BCS; col 2, ln 31 – 39) but the exposure was much lower than expected following administration of a conventional IR (immediate release) tablet in dogs (col 2, ln 40 – 51). The poor solubility was addressed by making a lipidic formulation but would have required 16 size 0 capsules with a 10% drug loaded GELCUIRE® formulation to administer a therapeutic dosage of 400 mg, which would lead to issues with patient compliance and commercial implications such as increased manufacturing, packaging and transportation costs (col 2, ln 66 – col 3, ln 14). 400 mg doses twice a day are being tested in clinical trials so a formulation of olaparib with increased bioavailability to allow for administration of a manageable number of units is desirable (col 3, ln 15 – 24). The solid dispersion exhibits increased bioavailability and drug loading potential and are thus is likely to require fewer doses compared to conventional/immediate release formulations (col 7, ln 34 – 39). Solid dispersions with particular types of polymers were discovered to address one or more of the aims and also showed increased the bioavailability compared to the lipidic GELUCIRE® formulations (col 3, ln 64 – col 4, ln 3). Exemplified matrix polymers include copovidone, hypromellose phthalate (hydroxypropylmethylcellulose phthalate, HPMCP), hypromellose acetate succinate (hydroxypropylmethylcellulose acetate succinate, HPMCAS), -2-hydroxypropyl-.beta.-cyclodextrin (HPBCD), hypromellose (hydroxypropylmethylcellulose, HPMC), polymethacrylates (poly(methacrylic acid, methyl methacrylate 1:1; poly(methacrylic acid, ethyl acrylate) 1:1), hydroxypropyl cellulose (HPC), and cellulose acetate phthalate (CAP; col 5, ln 1 – 10). Additional agents useful in the treatment of cancer can be provided (col 5, ln 56 – 64). Oral formulations comprising a solid amorphous dispersion of the compounds 1 and at least one matrix polymer can be provided (col 5, ln 65 onward). Additional excipients such as one or more fillers, binders, disintegrants and/or lubricants may also be included and can be present in wide ranges (e.g., 1 – 70% by weight; col 7, ln 65 onward). Exemplified drug loadings will be at least 15% and while it may be feasible to generate a formulation with 60% drug loading, greater loadings increase the likelihood of instability so it may be preferable to adopt a lower drug loading so as to maintain stability (col 3, ln 49 – 63). A formulation with 5 – 60% by weight of olaparib and 40 - 95% copovidone is disclosed (col 10, ln 36 – 50). Oral administration is particularly preferred such as a tablet, capsule or other form chosen by the skilled addresses according to the route of administration (col 11, ln 49 – 60). 
Liu et al. discloses that nimodipine is a class II drug that exhibits typical characteristics of high permeability and poor solubility with an oral bioavailability of about 5 – 13% with poor dissolution considered a substantial factor limiting its oral absorption (¶ bridging cols 1 and 2 on p 529). Tablets are the most popular dosage form but the short half-life of nimodipine results in multiple doses per day being required, resulting in significant peak valley phenomena and increasing the risk of adverse reactions (p 529, col 2, ¶ 2). Micronization and solid dispersion techniques enhance water solubility via two distinct mechanisms (¶ bridging p 529 and 520) and are capable of increasing the saturable solubility and dissolution rate of insoluble drugs but the release behavior cannot be tailor made so further measures are necessary to decrease plasma concentration fluctuations (p 530, col 1, ¶ 2). Osmotic pump tablets can provide zero order release behavior but the micronization and solid dispersion techniques can hardly form a high osmotic pressure to obtain a smooth release (p 530, col 1, ¶ 2). A push-pull osmotic pump (PPOP) technology comprises a drug and drug-containing layer polymer in the form of a suspension that is pushed out from a release hole by the boost layer polymer to deliver insoluble or freely soluble drugs in the desired zero controlled release manner (p 530, col 1, ¶ 2). A schematic of the drug release process from the two layer for PPOP tablet is shown in figure 10 showing the effect on the push layer when the tablets are in an aqueous environment such as the gastrointestinal tract (section 3.4). The push later contains high molecular weight PEO (polyethylene oxide or polyethylene glycol) and HPMC (hydroxypropyl methyl cellulose or hypromellose; table 1), which reads on the release rate adjusting matrix of the instant claims. As shown in figure 11, the disclosed formulation exhibited a Cmax that was less than half of the reference with a significantly prolonged Tmax with relative bioavailabilities of 67.0% and 121.1% (section 3.6). The two step strategy is a promising method to control the in vivo concentration fluctuation and improve oral absorption bioavailability of insoluble drugs (p 538, col 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a dosage form as disclosed by Liu et al. with a solid dispersion of olaparib as in Bechtold et al. in the drug containing layer with pharmacokinetic parameters as disclosed by Mateo et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mateo et al. discloses that significant challenge is the large numbers of pills required to achieve the desired dosing of olaparib and formulations that required the administration of fewer dosage forms is desirable but provides guidance as to PK parameters that indicate at least some therapeutic effectiveness. The bioavailability of olaparib can be increased using a solid dispersion as disclosed by Bechtold et al. but Liu et al. discloses that such a strategy alone does not allow for improved solubility and dissolution and control of the release behavior to decrease plasma concentration fluctuations, and Liu et al. discloses a formulation that can decrease such fluctuations, which would decrease the steady state peak to valley ratio. The person of ordinary skill in the art would reasonably expect that solid dispersions of drug such as nimodipine or olaparib could be used in the push-pull osmotic pump technology of Liu et al. It also would have been obvious to produce a final osmotic dosage form with a solid dispersion of olaparib that matches the pharmacokinetics (e.g., Cmax,ss and Cmin,ss) of Mateo et al. that are part of an approved olaparib treatment regimen that has demonstrated efficacy with lower peak-valley plasma concentration variation to attenuate the increased risk of adverse reactions as disclosed by Liu et al. arising from peak-valley plasma concentration variation. The selection of the particular ingredients (e.g., polymer for the solid dispersion and boost layer) from those that are disclosed and known in the art and amount of each ingredient in the dosage form is within the skill of the person of ordinary skill in the art. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of similar pharmacokinetics as the approved olaparib treatment regimen while also exhibiting increased bioavailability to reduce the number of unit dosages that must be administered to achieve the therapeutically effective concentrations disclosed by Liu et al. while also reducing the peak-valley plasma concentrations.
Claim 2 requires a certain percent of release determined by the recited method of measuring the release of the drug. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 The evidence of record does not establish that a dosage form does not have the properties relied upon.
Claim 4 contains product-by-process limitations relating to how the various improved dissolution forms are prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The solid dispersion of Bechtold et al. is prepared by a melt dispersion method.

Applicants traverse this rejection on the grounds that the differences in several key aspects between Mateo and claim 1 preclude the person of ordinary skill from achieving the presently claimed subject matter. The formulation in Mateo is immediate release (IR), which is significantly different from a sustained and controlled release (SR/CR) formulation and the same dose in IR vs SR/CR formulations will have different pharmacokinetic parameters. The composition of the SR/CR formulation of claim 1 is not mentioned. Improvement of dosing constraints and bioavailability using a melt extrusion table formulation was mentioned in Mateo. Given the advantages and preparation techniques of SR/CR techniques were already known in the art, it would be reasonable to surmise that Mateo would first turn to SR/CR formulations rather than simply prepare olaparib tablets with improved bioavailability. The IR formulation of Berthold merely mentions an olaparib solid dispersion with improved bioavailability and does not relate to SR/CR formulations or teach improved dissolution. Liu mentions a push-pull osmotic pump (PPOP) along with micronization and solid dispersion to prepare controlled release, high bioavailability formulation of NMD. In theory but not in actuality could application of the olaparib solid dispersion of Bechtold in the two-step strategy of Liu could result in the preparation of some formulations of the present invention but there would no reasonable expectation of success. Liu does not mention olaparib and that one drug can be prepared as an oral SR/CR formulation does not mean that any other drug can necessarily be prepared in such a formulation with similar effects. Absorption window, dosage requirements, therapeutic window, safety and other reasons can mean that immediate release formulations cannot be developed into SR formulations such as the case with penicillin. It is also well known that sustained release parenteral formulations are different from sustained release oral formulations such as in the case of exenatide. Patents with oral exenatide have been reported but no such formulation is in clinical practice. Various formulations of irinotecan are also discussed. NMD is a different class of drug than olaparib with low and high doses respectively for these two drugs being required. Poorly soluble but highly permeable drugs such as NMD can readily be prepared in SR/CR formulations after solubilization. But the low permeability and low solubility of drugs such as olaparib present significant challenges in preparing SR/CR formulations. The required dose of olaparib that can be as high as 600 mg/day will require large amounts of pharmaceutical adjuvants for formulation. The prepared formulation is difficult to be swallowed and problems in dissolution[sic], making it difficult to make an oral SR/CR formulation. Based on these marked differences, a person skilled in the art could not successfully apply with a reasonable expectation of success the strategies of Liu to olaparib. 
These arguments are unpersuasive. As an initial matter, copies of any cited documents should be provided and web page citations should include a date of access provided due to the changeable nature of websites. Even when complete citations are provided, there is no guarantee that copies of the documents can be readily obtained and the complete documents should be made available for consideration. That IR and SR/CR formulations will have different pharmacokinetics is part of the expected nature of these types of formulations. That Mateo did not turn to the particularly claimed solution does not patentably distinguish the instant claims. The fact that it would have been equally obvious to use other strategies to improve the dosing of olaparib does not make the use of SR/CR formulations of olaparib any less obvious. The known advantages of SR/CR formulations would motivate one of ordinary skill in the art to try and prepare such formulations even though there is no guarantee that SR/CR formulations could be prepared. The rejection does not rely on changing the intended administration route as oral administration of olaparib was already known albeit in immediate release formulations so that parenteral formulations may not render obvious formulations is not a persuasive argument. Only a reasonable and not absolute expectation of success is required for a prima facie case of obviousness. While the underlying physicochemical properties of a drug cannot be changed as they are inherent to the chemical structure of the drug, the strategies in Bechtold of the preparation of a solid dispersion not only increased bioavailability, and oral bioavailability is dependent to a certain extent on the dissolution rate and solubility of the drug in the GI tract (col 2, ln 52 – 56), but also increased the drug loading potential of a drug. Solid dispersions are compatible with the system used in Liu and resulted in further improvements in bioavailability of compounds that had low permeability as interventions that alter the solubility of the drug in the dosage form would be unlikely to have a large impact on the permeability. The various factors mean that while there may not an absolute expectation of success that a suitable SR/CR formulation of olaparib could be prepared, only a reasonable expectation of success is required for a prima facie case of obviousness and such an expectation exists.
Applicants also argue that the data presented further meets the requirements for non-obviousness, particularly since the references fail to provide a reasonable expectation of success. The prolonged t1/2, educed Cmax,ss/Cmin,ss unexpectedly demonstrates that the claimed formulations have a sustained release effect that cannot be predictably achieved.
These arguments are unpersuasive. The data in the declaration was discussed in greater detail above. Without additional explanation and establishment of a nexus between the examples and claimed invention, additional explanation as to how the test formulations are reasonably commensurate in scope with the claims is required. Even if the data was in fact unexpected, the weight of the evidence in support of unexpected results does not outweigh the prima facie case of obviousness.

Claim(s) 1 – 3, 5 – 8, 11, 12, 14 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Arch Gynceol Obstet, 2013 in view of Bechtold et al. (US 8,475,842) and Liu et al. (Int J Pharm, 2014). This rejection is MAINTAINED for the reasons of record set forth herein.
Chen et al. discloses that olaparib is one the best understood PARP inhibitors targeting DNA repair mechanisms (abstract). Following a single capsule oral dose, olaparib was rapidly absorbed (p 369, col 1, ¶ 3). Following dosing to cancer patients at doses of 400 mg bd, the population estimated maximum plasma concentration at steady state (Cmax,ss) ranged from 1.45 – 11.0 µg/mL (p 369, col 2, ¶ 1). As shown in table 2, clinical trials for ovarian cancer can use 400 mg bd or dose escalation up to 600 mg bd of olaparib. The phase I/II clinical data shows great clinical promise (p 373, col 2, ¶ 3).
The presence of olaparib in an improved dissolution form with a release rate adjusting matrix polymer is not disclosed.
Bechtold et al. and Liu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a dosage form as disclosed by Liu et al. with solid dispersion of olaparib as in Bechtold et al. in the drug containing layer with pharmacokinetic parameters as disclosed by Chen et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Chen et al. discloses that clinical trials are using dosing regimens including one that resulted in a population estimated maximum plasma concentration at steady state (Cmax,ss) range from 1.45 – 11.0 µg/mL and had therapeutic effectiveness. The bioavailability of olaparib can be increased using a solid dispersion as disclosed by Bechtold et al. but Liu et al. discloses that such a strategy alone does not allow for improved solubility and dissolution and control of the release behavior to decrease plasma concentration fluctuations, and Liu et al. discloses a formulation that can decrease such fluctuations, which would decrease the steady state peak to valley ratio. The person of ordinary skill in the art would reasonably expect that solid dispersions of drug such as nimodipine or olaparib could be used in the push-pull osmotic pump technology of Liu et al. It also would have been obvious to produce a final osmotic dosage form with a solid dispersion of olaparib that matches the pharmacokinetics (e.g., Cmax,ss and Cmin,ss) of Mateo et al. that are part of an approved olaparib treatment regimen that has demonstrated efficacy with lower peak-valley plasma concentration variation to attenuate the increased risk of adverse reactions as disclosed by Liu et al. arising from peak-valley plasma concentration variation. The selection of the particular ingredients (e.g., polymer for the solid dispersion and boost layer) from those that are disclosed and known in the art and amount of each ingredient in the dosage form is within the skill of the person of ordinary skill in the art. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of similar pharmacokinetics as the approved olaparib treatment regimen while also exhibiting increased bioavailability to reduce the number of unit dosages that must be administered to achieve the therapeutically effective concentrations disclosed by Liu et al. while also reducing the peak-valley plasma concentrations.
Claim 2 requires a certain percent of release determined by the recited method of measuring the release of the drug. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 The evidence of record does not establish that a dosage form does not have the properties relies upon.
Claim 4 contains product-by-process limitations relating to how the various improved dissolution forms are prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The solid dispersion of Bechtold et al. is prepared by a melt dispersion method.

Applicants traverse this rejection on the grounds that Chen discloses some PK parameters for an oral IR formulation that are similar to recited in instant claim 1. Compositions of SR/CR formulations as in claim 1 are not mentioned. Bechtold and Liu do not give sufficient technical support to allow a person skilled in the art to achieve the technical effects associated with the claimed formulations. 
These arguments are unpersuasive. The plasma concentrations of a drug that have a therapeutic effect do not depend on the IR vs SR/CR nature of the formulation, although the formulation used can alter the plasma concentrations achieved and how long such levels persist. Chen provides information that one of ordinary skill in the art would use when preparing other formulations of olaparib that would reasonably be expected to also be therapeutically effective. The ingredients that are claimed are taught by Bechtold and Liu, which were not deficient for the reasons discussed above so Chen need not teach such features of the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618